PAGE, Justice
(dissenting).
Because I conclude that the provisions of the Veterans Preference Act (VPA), Minn.Stat. § 197.46 (2010), govern a party’s right to an appeal and that the court’s holding is inconsistent with those provisions, I respectfully dissent.
The VPA prohibits a public employer from removing an honorably discharged veteran from employment except for “incompetency or misconduct shown after a hearing.” Minn.Stat. § 197.46. The VPA directs cities to use, if possible, existing civil service commissions or merit system authorities as termination hearing panels; where neither a commission nor a merit system authority exists, cities may create ad hoc termination hearing panels. Id. The VPA also contains a clause that invalidates “any laws, charter provisions, ordinances or rules [that are] contrary” to the provisions of the VPA. Id. Accordingly, in examining the scope of a termination hearing panel’s authority, we have consistently held that the panels may use their own rules so long as those rules are not in conflict with the provisions of the VPA. See S. Minn. Mun. Power Agency v. Schrader, 394 N.W.2d 796, 800-01 (Minn.1986); Ramsey Cnty. Cmty. Human Servs. Dep’t v. Davila, 387 N.W.2d 421, 428 (Minn. 1986); AFSCME Council 96 v. Arrowhead Reg’l Corr. Bd., 356 N.W.2d 295, 298 (Minn.1984); Leininger v. City of Bloomington, 299 N.W.2d 723, 729 (Minn.1980).
As relevant here, the VPA supplies the means by which an appeal from a termination hearing panel’s decision is to be *652made. Section 197.46 provides a veteran up to 25 days to appeal the decision of a termination hearing panel to a district court judge. Accordingly, Minn.Stat. § 484.01, subd. 2 (2010), which provides a party up to 60 days to appeal a civil service commission decision, is inconsistent with the time frame provided by the VPA and thus is inapplicable to a VPA termination hearing.
Applying the time frame provided by the VPA, I conclude that the City did not timely file its petition for a writ of certio-rari with the Ramsey County District Court. As a result, the district court properly dismissed the City’s petition. Therefore, I respectfully dissent.